Case 2:19-cv-00040-JRG-RSP Document 60 Filed 06/26/19 Page 1 of 2 PageID #: 1021



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

  IMPLICIT, LLC                                   §
                                                  §
                                                              Case No. 2:19-CV-0040-JRG-RSP
  v.                                              §
                                                                  LEAD CASE
                                                  §
  IMPERVA, INC.                                   §

  IMPLICIT, LLC                                   §
                                                  §
                                                              Case No. 2:19-CV-0037-JRG-RSP
  v.                                              §
                                                                  MEMBER CASE
                                                  §
  JUNIPER NETWORKS, INC.                          §

                              ORDER APPOINTING MEDIATOR

          IT IS ORDERED that Hon. Edward A. Infante (Retired), JAMS, Two Embarcadero Center,

  Suite 1500, San Francisco, CA 94111, telephone number 415-774-2611, fax number 415-982-

  5287 and email schan@jamsadr.com, is hereby appointed as mediator in the above referenced

  member case. The Court designates plaintiff=s counsel to be responsible for timely contacting the

  mediator and defendant=s counsel to coordinate a date for the mediation. Mediation shall be

  completed by the date set forth in the Docket Control Order.

          Mediation shall be governed by the Court-Annexed Mediation Plan, found at:

  http://www.txed.uscourts.gov/?q=court-annexed-mediation-plan. In particular and without

  limitation, the Mediation Plan requires the presence at the mediation conference of all parties,

  corporate representatives, and any other required claims professionals (e.g., insurance adjusters,

  etc.) with full authority to negotiate a settlement. Exceptions to this requirement may be made

  only by the presiding judge in writing. Further, this Court’s Standing Order Regarding the Use of

  Local     Counsel     in    Mediation     (dated    April      30,   2018     and     found     at
Case 2:19-cv-00040-JRG-RSP Document 60 Filed 06/26/19 Page 2 of 2 PageID #: 1022



  http://www.txed.uscourts.gov/?q=judge/chief-district-judge-rodney-gilstrap) shall be complied

  with wherever applicable.
          SIGNED this 3rd day of January, 2012.
          SIGNED this 26th day of June, 2019.




                                                     ____________________________________
                                                     ROY S. PAYNE
                                                     UNITED STATES MAGISTRATE JUDGE




                                              -2-
